Citation Nr: 0842918	
Decision Date: 12/12/08    Archive Date: 12/17/08

DOCKET NO.  07-38 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


ISSUE

Entitlement to service connection for a back condition, 
diagnosed as herniated nucleus pulposus and degenerative disc 
disease of the L5-S1 vertebrae.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. dR. Dale, Associate Counsel


REMAND

The appellant had initial active duty for training (IADT) 
from November 1980 to February 1981.  He served in the 
Indiana Army National Guard from September 1980 to September 
1990, January 1991 to January 1992, and from February 1993 to 
October 1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.

The appellant seeks service connection for a lower back 
injury that was aggravated by carrying equipment on his back 
in service for many years.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1131.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  When a 
chronic disease identity is established in service, then a 
showing of continuity after discharge is not required.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  
38 C.F.R. § 3.303(d).  

The term "veteran" is defined in 38 U.S.C.A. § 101(2) (West 
2002) as "a person who served in the active military, naval, 
or air service, and who was discharged or released therefrom 
under conditions other than dishonorable."  The term "active 
military, naval, or air service" includes active duty, and 
"any period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period 
of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty."  38 U.S.C.A. § 101(24) (West 
2002); 38 C.F.R. § 3.6(a) (2008); see Biggins v. Derwinski, 1 
Vet. App. 474, 477-478 (1991).  

Active duty for training (ACDUTRA) is defined, in part, as 
"full-time duty in the Armed Forces performed by Reserves for 
training purposes."  38 U.S.C.A. § 101(22) (West 2002); 38 
C.F.R. § 3.6(c) (2008).  The term inactive duty training 
(INACDUTRA) is defined, in part, as duty, other than full-
time duty, under sections 316, 502, 503, 504, or 505 of title 
32 [U. S. Code] or the prior corresponding provisions of law.  
38 U.S.C.A. § 101(23) (West 2002); 38 C.F.R. § 3.6(d) (2008).  

Thus, with respect to the appellant's National Guard service, 
service connection may only be granted for disability 
resulting from disease or injury incurred or aggravated while 
performing ACDUTRA, or an injury incurred or aggravated while 
performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1110, 38 
C.F.R. §§ 3.6, 3.303, 3.304.  Service connection is generally 
not legally merited when a disability incurred on INACDUTRA 
results from a disease process.  See Brooks v. Brown, 5 Vet. 
App. 484, 487 (1993).  

Certain evidentiary presumptions -- such as the presumption 
of sound condition at entrance to service, the presumption of 
aggravation during service of preexisting diseases or 
injuries which undergo an increase in severity during 
service, and the presumption of service incurrence for 
certain diseases, such as arthritis, which manifest 
themselves to a degree of disability of 10 percent or more 
within a specified time after separation from service--are 
provided by law to assist veterans in establishing service 
connection for a disability or disabilities.  38 U.S.C.A. § 
1112, (West 2002); 38 C.F.R. § 3.304(b), 3.306, 3.307, 3.309 
(2008).

However, the advantages of these evidentiary presumptions do 
not extend to those who claim service connection based on a 
period of ACDUTRA or INACDUTRA.   Paulson v. Brown, 7 Vet. 
App. 466, 470-71 (1995) (noting that the Board did not err in 
not applying presumptions of sound condition and aggravation 
to appellant's claim where he served only on ACDUTRA and had 
not established any service-connected disabilities from that 
period); McManaway v. West, 13 Vet. App. 60, 67 (citing 
Paulson, 7 Vet. App. at 469-70, for the proposition that, 
"if a claim relates to period of [ACDUTRA], a disability 
must have manifested itself during that period; otherwise, 
the period does not qualify as active military service and 
claimant does not achieve veteran status for purposes of that 
claim.").  It is noted that the appellant has not alleged a 
specific injury in service.

Enlistment examinations in September 1988, January 1991, and 
February 1993, show no complaints, diagnoses, or report of 
history of back pain.  National Guard treatment records 
document complaints of back pain in July 1995 and August 
1995.  The appellant was diagnosed with degenerative disc 
disease of the L/S spine in July 1995 and August 1995.  

In January 1994 a chiropractor diagnosed the appellant with 
disc protrusion.  He placed the appellant on limits of 
lifting no more than 10-20 lbs. and restricted the appellant 
from:  bending, squating [sic], twisting, carrying, stooping, 
pushing, pulling, kneeling, running, sit-ups, push-ups, and 
jumping jacks.  An unmarked note dated November 1994 
diagnosed the appellant with degenerative disc disease of the 
L/S spine.  

In July 1995, the appellant filed a claim for accidental 
injury as a result of an injury sustained while bending and 
kneeling to fill glue pots in his civilian employment as a 
general laborer/stock handler.  He was medically excused from 
work for almost one month due to DDD of the lumbosacral 
spine.  

A memorandum dated in August 1997 requested the appellant to 
submit to a Fitness for Duty Medical evaluation.  It stated, 
in pertinent part:

1.  It is requested that the above named 
soldier be administered a Fitness for 
Duty Medical evaluation as soon as 
possible.  [Appellant] has constantly 
complained and used his unofficial 
medical condition to keep from having to 
perform his duties in this Infantry 
Company.  He has not taken the APFT 
during the year and has not performed 
any duty for the last 6 months.

2.  The soldier has been seen by a 
chiropractor for his medical condition 
which is not enough to establish a real 
problem.

The Board notes in September 1997, the State Medical Officer 
reviewed the medical records and determined that the 
appellant was not medically qualified for continued military 
service.  

In November 2006 the appellant was accorded a compensation 
and pension (C&P) spine examination.  The examiner reports 
that the claims file was reviewed pursuant to this 
examination.  During the examination the appellant stated 
that his military service dated from 1980 to 1997.  He 
reported having lumbar back pain beginning in 1990 with no 
specific injury.  He stated that the symptoms were from 
carrying weight on his back over a period of years while in 
the military.  He further reported that he saw a chiropractor 
from 1991 to 1996.

The examiner noted a January 1994 MRI that found large L5-S1 
herniated nucleus pulposus extending to both right and left 
sides and degenerative disc disease of the L5-S1 vertebrae.  
The examiner diagnosed the appellant with "low back 
condition - large L5-S1 HNP extending to both right and left 
sides, DDD L5-S1."  He opined that the appellant's current 
back condition is caused by or a result of his military 
service back condition stating that the appellant had 
documented findings on lumbar MRI in 1994.  He further 
concluded that the "back condition past and current was 
caused by military service activities due to there has been 
no other significant injuries to the lumbar spine and the 
[appellant] did not have the condition prior to military 
service."  It is unclear whether the examiner was fully 
informed of the appellant's periods of ACDUTRA and INACDUTRA 
when providing his opinion.

Since the claims file is being returned it should be updated 
to include VA treatment records compiled since March 28, 
2007.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following action:

1.  Request medical records from the 
Lexington, Kentucky VAMC dating from 
March 28, 2007 to the present.  Also 
attempt to obtain any other evidence 
that is identified as relevant by the 
appellant during the course of the 
remand, provided that any necessary 
authorization forms are completed.  If 
no further treatment records exist, the 
claims file should be documented 
accordingly.

2.  Request, directly from the Indiana 
National Guard (INARNG), and/or any 
other appropriate agency, complete 
copies of National Guard personnel 
records, to include all periods of 
ACDUTRA and INACDUTRA.  All attempts to 
fulfill this development should be 
documented in the claims file.  

3.  After the dates of ACDUTRA and 
INACDUTRA have been verified, schedule 
the appellant for an examination with 
regard to his claims for service 
connection for a back disorder and 
provide the examiner with a listing of 
those dates.  The claims file must be 
made available to, and reviewed by, the 
examiner, and the examiner must note in 
his report that the claims file was 
reviewed.  All indicated tests must be 
performed, and all findings reported in 
detail.  The examiner is specifically 
requested to opine as to whether it is 
less likely than not (less than a 50 
percent probability) or at least as 
likely as not (50 percent probability 
or greater) that the appellant was 
disabled during a period of ACDUTRA 
from a disease or injury incurred or 
aggravated (i.e. permanently worsened) 
therein or that he was disabled due to 
an injury incurred or aggravated during 
a period of INACDUTRA.  A complete 
rationale must be set forth in the 
report provided.

4.  After the requested development has 
been completed, and after undertaking 
any other development deemed 
appropriate, re-adjudicate the issue on 
appeal.  If any benefits sought remain 
denied, the appellant and his 
representative should be furnished with 
a supplemental statement of the case 
and be afforded an opportunity to 
respond before the record is returned 
to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2008), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

 
